           Case 1:19-cv-02420-GHW Document 98 Filed 01/07/21 Page 1 of 3
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 1/7/2021
 ------------------------------------------------------------- X
                                                               :
 KSENIA SHNYRA, ALEXANDER                                      :
 REYNGOLD, and KENNETH WALKER,                                 :
                                                               :
                                                 Plaintiffs, :
                              -v-                              :   1:19-cv-02420-GHW
                                                               :
 STATE STREET BANK AND TRUST CO., :                                      ORDER
 INC.,                                                         :
                                               Defendant. :
 ------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

        On December 28, 2020, the Court held a conference regarding Mikhail Ratner’s motion to

withdraw as counsel for Plaintiffs. Mr. Ratner’s motion to withdraw was granted. Dkt. No. 94. The

Court directed Mr. Ratner to submit a letter listing each Plaintiff’s address, telephone number, and

email address and noted that after Mr. Ratner filed that letter, the Court would terminate him from

the list of active counsel in this case. Id. Mr. Ratner filed the requested letter on January 7, 2021.

Dkt. No. 97. Therefore, Mr. Ratner will be terminated from the list of active counsel.

        To allow Plaintiffs time to attempt to retain replacement counsel, this action is stayed until

January 29, 2021. The stay will be lifted immediately as of that date, regardless of whether or not

replacement counsel has entered a notice of appearance in this action. If no counsel appears, the

Court understands that each plaintiff will proceed representing herself or himself pro se.

        The deadline for Plaintiffs to complete their outstanding written discovery is extended to

March 1, 2021. The deadline for Defendant to complete its document production is extended to

March 15, 2021. If Plaintiffs have any objections to Defendant’s proposed search protocol, they are

directed to inform Defendant by February 8, 2021.
          Case 1:19-cv-02420-GHW Document 98 Filed 01/07/21 Page 2 of 3



        The deadline for the completion of all fact discovery is extended to September 1, 2021. The

deadline for the completion of depositions is extended to August 16, 2021. The deadline for

requests to admit is extended to August 1, 2021. The deadline for the completion of all expert

discovery is extended to October 18, 2021. Every party-proponent of a claim (including any

counterclaim, cross-claim, or third-party claim) that intends to offer expert testimony in respect of

such claim must make the disclosures required by Fed. R. Civ. P. 26(a)(2) by September 1, 2021.

Every party-opponent of such claim that intends to offer expert testimony in opposition to such

claim must make the disclosures required by Fed. R. Civ. P. 26(a)(2) by September 15, 2021. The

deadline for submission of motions for summary judgment, if any, is extended to November 18,

2021. The status conference scheduled for September 17, 2021 is adjourned to November 1, 2021

at 4:00 p.m. The joint status letter requested in the case management plan and scheduling order

entered on May 22, 2020, Dkt. No. 46, is due no later than October 25, 2021. Except as expressly

modified by this order, the case management plan entered by the Court on May 22, 2020, Dkt. No.

46, remains in full force and effect.

        The Clerk of Court is directed to terminate Mr. Ratner from the list of active counsel in this

case. The Clerk of Court is further directed to update Plaintiffs’ contact information as follows:

        Dr. Ksenia Shnyra
        72 Exeter Street
        Brooklyn, NY 11235
        Phone: (631) 375-5533
        E-Mail: kseniashnyra@me.com

        Alexander Reyngold
        Oceana Dr. West Apt #3A
        Brooklyn, NY 11235
        Phone: (917) 306-8596
        E-Mail: areyngold@aya.yale.edu

        Kenneth Walker
        110 Ramona Court
        New Rochelle, NY 10804
        Phone: (914) 262-1068
        E-Mail: kwalker621@yahoo.com

                                                   2
          Case 1:19-cv-02420-GHW Document 98 Filed 01/07/21 Page 3 of 3



        The Clerk of Court is directed to mail a copy of this order to Plaintiffs via first class and

certified mail at the addresses listed above.

        SO ORDERED.

 Dated: January 7, 2021                               _____________________________________
                                                               GREGORY H. WOODS
                                                              United States District Judge




                                                     3
